AO 106 (Rev, 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Middle District of North Carolina

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

CaseNo. \'14 m) 385

Information related to the Kik Messenger dadof2boys74

APPLICATION FOR A SEARCH WARRANT

1, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

erty he crt
et canation ela caf id fie Bik *WeEsenger account dadof2boys74, stored at premises owned, maintained, controlled or
ane by stored at any premises owned, maintained, controlled, or operated by MediaLab.Al, Inc. See Attachment A

located in the Central District of California , there is now concealed (identify the

 

person or describe the property to be seized):
Evidence of, instrumentalities used in committing, and fruits of the crimes of 18 U.S.C. Sections 2252A(a)(2)(A) and
2252A(a)(5)(B) as further described in Attachment B.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
 evideiice of a crime;
contraband, fruits of crime, or other items illegally possessed;
property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. § 2252A(a)(2\(A) Receipt/Distribution of Child Pornography
)

(
18 U.S.C. § 2252A(a)(5)(B Possession of Child Pornography

The application is based on these facts:

mh Continued on the attached sheet.

O Delayed noticeof _— days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set Se on the attached sheet.

Applica « signature
Tara S. Thomas, FBI Special Agent

Printed name and title

Sworn to before me and signed in my presence.

 

 

 

 

Date: | C//) [(4

City and state: Greensboro, North Carolina _L. Patrick Auld, U.S. Magistrate Judge

Printed name and title

Judge's signetture

 

 

 

Case 1:19-mj-003285-L PA Document 1 Filed 12/11/19 Pane 1 of 23
ATTACHMENT A

Property to Be Searched
This warrant applies to records and other information related to the Kik
Messenger account dadof2boys74, which is stored at any premises owned,
maintained, controlled, or operated by MediaLab.Al], Inc., a company

headquartered in the Central District of California.

Case 1:19-mj-003285-LPA Document 1 Filed 12/11/19 Panane ? of 23
I.

ATTACHMENT B

Particular Things to be Seized

Information to be Disclosed by MediaLab.Al.

To the extent that the information described in Attachment A is within

the possession, custody, or control of MediaLab.AI, Inc., including any

information that has been deleted but is still available to MediaLab.AI, Inc.,

or has been preserved pursuant to a request. made under 18 U.S.C. § 2703(f),

MediaLab.Al, Inc., is required to disclose the following information to the

‘

government for each account listed in Attachment A:

a.

All information concerning messages sent or received by the account,
including but not limited to,.transactional! chat logs, chat platform logs,
files sent or received, and substance if available;

Logs of users blocked by the account or the users who have blocked the
account;

Abuse reports from or concerning the account;

7

Kik Groups that the account belongs to;

. IP address logs, including registration IP;

Location information;
All business records and subscriber information, in any form kept,
pertaining to the individual account, including subscribers’ registration

details, full names, addresses, ESN (Electronic Serial Number) or other

Case 1:19-mj-003285-L PA Document 1 Filed 12/11/19 Paage 3 of 23
unique identifier for the device(s) associated with the account, date of
birth, telephone numbers, password records, and other identifiers or
records associated with the account; and

h. Any and all communications between MediaLab.AI, Inc. (i.e. Kik

Messenger administration) and the account.

The Provider is hereby ordered to disclose the above information to

the government within FOURTEEN DAYS of service of this warrant.

IJ. Information to be Seized by the Government
All information described above in Section I that constitutes fruits,
evidence, and instrumentalities of violations of 2252A(a)(5)(B) and (a)(2)(A)
by the user(s) of the account identified on Attachment A, in the form of the
following:
a) records and information constituting child pornography, as defined in
18 U.S.C. 2256(8);
b) records and information constituting child erotica;
c) records and information revealing access to and/or trafficking of child
pornography and identity of those participating, to include information

about specific transactions and instances of access.

Case 1:19-mj-003285-|L PA Document 1 Filed 12/11/19 Pane 4 of 23
d) records and information revealing the sexual exploitation of or sexual
interest in any minor;

e) records and information constituting or revealing the identity and age
of any minor victim;

f) transactional and location information pertaining to any items
authorized to be seized under this section (Section I), including log
files revealing information such as time, date, and IP address used; .

' g) records and information constituting or revealing participation in
groups or communication with others that provide or make accessible
child pornography; and

h) Records revealing or indicating who created and accessed the Kik
account identified in Attachment A, including records revealing
subscriber information, IP addresses, mobile devices used, and images

depicting individuals who may be the user and/or his/her associates.

As used above, the terms “records” and “information” includes all forms
; €
of creation or storage, including any form of computer or electronic storage

. (such as hard disks or other media that can store data).

Case 1:19-mj-003285-L PA Document 1 Filed 12/11/19 Pane 5 of 23
AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Tara S. Thomas, a Special Agent with the Federal Bureau of |

| Investigation, being duly sworn, depose and state as follows: |
INTRODUCTION

1. I am investigating offenses related to child sexual exploitation. I

om

make this affidavit in support of an application for a warrant to search
information related to Kik. Messenger account dadof2boys74 “SUBJECT
ACCOUNT”). The information is stored at premises owned, maintained,
controlled, or operated by MediaLab.Al, Inc., a company headquartered in the
Central District of California. This affidavit is made ‘in support of an
application for a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and
27038(c)( 1 )(A) to require MediaLab.AI, Inc. to distlose te the government
records and other information in its possession, pertaining to the SUBJECT
ACCOUNT.

2. The statements in this Affidavit are based in part on information
provided by other law enforcement officers and on my investigation of this
matter. Since this Affidavit is being submitted for the limited purpose of
securing a search warrant, I have not included each and every fact known to —

me concerning this investigation. I have set forth only the facts that I believe

Case 1:19-mj-00385-LPA Document1 Filed 12/11/19 Pane 6 of 23
are necessary to establish probable cause to believe that contraband and
evidence, fruits, and instrumentalities of violations of Title 18 U.S.C. §§

2252A(a)(2)(A) and 2252A(a)(5)(B) are presently located at the SUBJECT

PREMISES.

AFFIANT BACKGROUND

3. J am a Special Agent of the Federal Bureau of Investigation
CFBI’), and have been since March of 2008. My initial training consisted of a
twenty-week FBI new agent course during which I received instruction on
various aspects of federal investigations, ranging from economic espionage and
child pornography, to kidnapping and computer intrusions. In addition, I have
received more than 350 hours of training related to computers and cyber
matters, to include investigations of cybercrime. I am currently assigned to the
Charlotte Division and stationed at the Greensboro Resident Agency. Prior to
joining the FBI, I worked in law enforcement for over eight years as a police
officer and sheriff's investigator. I have been the case agent ot supporting agent
in numerous investigations, including investigations involving the production,
distribution, and possession of child pornography. I have received training in
the area of child pornography and child exploitation, and have observed

numerous examples of child pornography {as defined in 18 U.S.C. § 2256) in

Case 1:19-mj-003285-L PA Document 1 Filed 12/11/19 Panane 7 of 23
all forms of media including computer media. Moreover, I am a federal law
enforcement officer who is engaged in enforcing the criminal laws, including
18 U.S.C. § 2252A, and I am authorized by law to request a search warrant. As
a Special Agent, I am authorized to investigate violations of laws and to
execute warrants issued under the authority of the United States.

A, Moreover, I am a federal law enforcement officer who is engaged
in enforcing the criminal laws, including 18 U.S.C. §§ 2251, 2252, and 2252A,

and I am authorized by law to request a search warrant.

STATUTORY AUTHORITY
5. As noted above, this investigation concerns alleged violations of
the following: |

a. 18 U.S.C... § 2252A(a)(2)(A) prohibits a person from
knowingly receiving or distributing child pornography, as defined in 18
U.S.C. § 2256(8), using any means and facility of interstate and foreign
commerce, that has been mailed,’ or that has been shipped and
transported in and affecting interstate and foreign commerce by any
means, including by computer. Attempts and conspiracies are also

violations of this statute. 18 U.S.C. § 2252A(b)(1).

Case 1:19-mj-003285-|[ PA Document 1 Filed 12/11/19 Panane 8 of 23
j

b. 18 U.S.C. § 2252A(a)(5)(B) prohibits a person from
knowingly possessing or knowingly accessing with intent to view any
material that contains an image of child pornography, as defined in 18
U.S.C. § 2256(8), that has been mailed, shipped or transported using any
means or facility of interstate or foreign commerce or in or affecting
interstate or foreign commerce by any means, including by computer, or
that was produced using materials that have been mailed or shipped or
transported in or affecting interstate or foreign commerce by any means, _

including by computer. Attempts and conspiracies are also violations of

this statute. 18 U.S.C. § 2252A(b)(2).

DEFINITIONS

6. The following definitions apply to this Affidavit and Attachment

a. “Chat,” as used herein, refers to any kind of text
communication over the Internet that is transmitted in real-time from
sender to receiver. Chat messages are generally short in order to enable
other participants to respond quickly and in a format that resembles an
oral conversation. This feature distinguishes chatting from other text- -

based online communications such as Internet forums and email.

Case 1:19-mj-003285-LPA Document 1 Filed 12/11/19 Pane 9 of 23
b. “Child erotica,” as used herein, means materials or items
that are sexually arousing to persons having a sexual interest in minors
but that are not necessarily obscene or do not necessarily depict minors
engaging in sexually explicit conduct.

c. “Child pornography,” as defined in 18 U.S.C. § 2256(8), is
any visual depiction, including any photograph, film, video, picture, or
computer or computer-generated image or picture, whether made or
produced by electronic, mechanical or other means, of sexually explicit
conduct, where (a) the production of the visual depiction involved the use
of a minor engaged in sexually explicit conduct, (b) the visual depiction
is a digital image, computer image, or computer-generated image that is,
or is indistinguishable from, that of a minor engaged in sexually explicit
conduct, or (c) the visual depiction has been created, adapted, or modified
to appear that an identifiable minor is engaged in sexually explicit
conduct,

d. “Computer,” as used herein, refers to “an electronic,
magnetic, optical, electrochemical, or other high speed data processing

device performing logical or storage functions, and includes any data

storage facility or communications facility directly related to or operating

Case 1:19-mj-00385-LPA Document 1 Filed 12/11/19 Pane 10 of 23
in conjunction with such device” and includes smartphones, other mobile
phones, and other mobile devices. See 18 U.S.C. § 1030(e)(1).

e. “Hashtag,” as used herein, refers to a word or phrase
preceded by a hash or pound sign (#), which is used to identify messages
or groups on a specific topic.

f. | An “Internet Protocol address” or “IP address,” as used

herein, refers to a unique numeric or alphanumeric string used by a

computer or other digital device to access the Internet. Every computer —

or device accessing the Internet must be assigned an IP address 30 that
Internet traffic sent from and directed to that computer or device may be
directed properly from its source to its destination. Most Internet Service
Providers (“ISPs”) control a range of IP addresses. IP addresses can be
“dynamic,” meaning that the ISP assigns a different unique number toa
computer or device every time it accesses the Internet. IP addresses
might also be “static,” if an ISP assigns a user’s computer a particular IP
address that is used each time the computer accesses the Internet. ISPs
typically maintain logs of the subscribers to whom IP addresses are
assigned on particular dates and times.

g. The “Internet” is a global network of computers and other

electronic devices that communicate with each other. Due to the

Case 1:19-mj-00385-LPA Document 1 Filed 12/11/19 Pane 11 of 23
structure of the Internet, connections between devices on the Internet
often cross state and international borders, even when the devices
communicating with each other are in the same state.

h. “Minor,” as defined in 18 U.S.C. § 2256(1), refers to any
person under the age of eighteen years.

1. “Mobile application” or “chat application,” as used herein,
are small, specialized programs downloaded onto mobile.devices,
computers and other digital devices that enable users to perform a
variety of functions, including engaging in online chat and sending or
receiving images and videos.

jc “Records,” “documents,” and “materials,” as used herein,
include all information recorded in any form, visual or aural, and by any
means, whether in handmade, photographic, mechanical, electrical,
electronic, or magnetic form.

k. “Remote computing service’, as defined in 18 U.S.C. §
2711(2), is the provision to the public of computer storage or processing
services by means of an electronic communications system.

1. “Sexually explicit conduct,” as defined in 18 U.S.C. § 2256(2), -
means actual or simulated (a) sexual intercourse, including genital-

genital, oral-genital, anal-genital, or oral-anal, whether between persons

Case 1:19-mj-00385-LPA Document 1 Filed 12/11/19 Pane 12 of 23
of the same or opposite sex; (b) bestiality; (c) masturbation: (d) sadistic
or masochistic abuse; or (e) lascivious exhibition of the anus, genitals, or
pubic area of any person.
m. “Visual depiction,” as defined in 18 U.S.C. § 2256(5), includes
undeveloped film and videotape, data stored on computer dise or other
electronic means which is capable of conversion into a visual image, and
data which is capable of conversion into a visual image that has been

transmitted by any: means, whether or not stored in a permanent format.:

BACKGROUND ON KIK MESSENGER

7. Kik Messenger (hereinafter “Kik”) is a mobile application designed
- for chatting or messaging owned and operated by MediaLab.Al, Inc., a United
States based holding company of Internet brands. Kik was formerly owned by
Kik Interactive, Inc., a Canadian based company. MediaLab.AI, Inc., acquired
the Kik application in October 2019.

8. According to “Kik’s Guide for Law Enforcement,” published in July
2019, to use the Kik application, a user downloads the application to a mobile
phone, computer, or other digital device via a service such as the iOS App
Store, Google Play Store, Apple iTunes, or another similar provider. Once the .

application is downloaded and installed, the user is prompted to create an

Case 1:19-mj-00385-LPA Document1 Elled 12/11/19 Pane 13 of 23°
account and username. The user also creates a display name, which is a name
that other users see when transmitting messages back and forth. Once the user
has created an account, the user is able to locate other users via a search
feature. While messaging, users can then send each other text messages,
images, and videos.

9. According to “Kik’s Guide for Law Enforcement,” Kik users are
also able to create chat groups with a limited number of individuals to
communicate in a group setting and exchange text messages, images and
videos. These groups are administered by the group creator who has the
authority to remove and ban other users from the created group. Once the
group is created, Kik users have the option of sharing a link to the group that
includes all of their contacts or any other user. These groups are frequently
created with a group name containing a hashtag (#) that is easily identifiable
or searchable by keyword.

10. According to “Kik’s Guide for Law Enforcement,” the information
that Kik may be able to provide to law enforcement pursuant to a search
warrant includes the following:

Basic Subscriber Data: Current first and last name and email address,
Link to the most current profile picture or background photo, Device
related information, Account creation date and Kik version, Birthdate
and email address used to register the account.

Case 1:19-mj-00385-LPA Document 1 Filed 12/11/19 Pane 14 of 23
Historical IP Addresses

Transactional Chat Log: Log of all the messages that a user has sent and
received, including sender username, receiver username(s), timestamps,
IP of the sender and word count. (does not include the actual message
that was sent)

Chat Platform Log: Log of all the media files that a user has sent and
received, including sender username, receiver username(s),
timestamps, IP of the sender, media type, and content ID.

Photographs and/or Videos: Media files sent or received.by the user for
last 30 days. ,

Rosier Log: Log of usernames added ‘and blocked by the subject user,
including timestamps.

Abuse Reports: Transcript of reported chat history against the subject
user, including sender username, receiver username, timestamps,

actual message, and content IDs.

Email Events: Log of all the emails that have been associated with a
username

Registration IP: IP address associated to the username when the
account was registered, including timestamp.

PROBABLE CAUSE
11. On December 5, 2019, an FBI undercover agent, known as an
“Online Covert Employee” (OCE) interacted with Kik user "dadof2boys74" in a

group chat and a private message chat. -

Case 1:19-mj-00385-LPA Document 1. Ejled 12/11/19 Pane 15 of 22
12. On December 5, 2019, Kik user "dadof2boys74" entered the Kik
chat group #boyllnk with a display name of "Send link upon entry". The OCE,
who acts as an administrator of the room, noticed "dadof2boys74" enter the
room and reminded him to read the rules. At 6:50 p.m., "dadof2boys74" posted
a MEGA cloud storage account hyperlink to the group chat followed by the
word "ping". MEGA is a cloud storage service similar to Dropbox. Based on my
training and experience, I know that MEGA and Dropbox cloud storage
platforms are often used by individuals on Kik who engage in the trafficking of
child pornography. Instead of sending child pornography files via Kik, these
individuals will send hyperlinks to cloud storage accounts containing child
pornography via Kik.

13. The OCE clicked on the hyperlink and reviewed the content stored
in the MEGA cloud storage account. The OCE noted there was approximately |
‘1.10 gigabytes of child pornography. Some of the videos included prepubescent .
boys engaging in oral and anal sex with other minors and adults. The videos
were in a folder called "VIDS02". |

14. The OCE then began chatting with "dadof2boys74" to ascertain
whether he had access to children, and if so, whether he was‘sexually abusing

them. The OCE acknowledged "dadof2boys74" for reading the rules and asked

how young his boys were. The user "dadof2boys74" said they were 10 and 6

Case 1°19-mi-00385-I PA “Document 1. Filed 12/11/19 Pane 16 of 22
years old. The OCE replied that he had a purported nephew with whom he was
sexually active. The user "dadof2boys74" was asked his age and advised he was
a 36 year old male living in the United States. He later asked the OCE if he
| "traded pics" of his purported nephew. The OCE replied he was into real life
stuff, not child porn acquired from the internet. The user "dadof2boys74"
replied, "True me too that's why I trade stuff of my boys and me but it's hard
finding someone with what I want...Yeah, all my pics/vid I took myself". The
OCE replied to "dadof2boys74" that he was interested and asked how recent
the videos and photos were and sent a photo of a digitally altered young male
to user "dadof2boys74" whom the OCE identified as his nephew Billy Mot a
-real child).

15. The user "dadof2boys74" responded "Poor he's a hottie and
mmmm". User "dadof2boys74"then sent a photograph of two minor boys
standing in what appears to be the lobby/waiting area of a restaurant,
identifying them as two of his children, "Anthony- the taller one and Austin-
the short one". The OCE then sent a photograph to user "dadof2boys74" of a
boy (not a real child) lying down with his underwear exposed. The OCE told
"dadof2boys74" that Billy wasn't feeling well. The OCE and "dadof2boys74"

exchanged a few more texts expressing admiration for each of the children and

asking what sexual activities they like to do.

Case 1:19-mj-00385-LPA Document 1 Filed 12/11/19 Pane 17 of 23
16. The user “dadof2boys74" then sent five photographs of Austin and
Anthony at different locations throughout a residence at an unknown location.
The first purportedly depicted Austin in his room and the next one depicted
Austin in the bathtub (no genitalia could be observed in the photo). The third
-photo was a toddler who appeared to be urinating from a front porch. The
toddler's buttocks were showing. The next photo purportedly depicted Austin
in a swimming pool, and the last photo purportedly depicted Anthony eating a
bow! of pasta. The user "dadof2boys74" further described the sexual activity
between himself and the two boys: "Normally just sucking and jerking but-I do
fuck Austin when it's just me and him". Tm 8in hard and I can get 4-5in it n
Austin".

17. OCE sent a third photograph of "Billy" (ot a real child) and
advised "dadof2boys74" that he was “out cold". The OCE then sent a
photograph of a prosthetic penis to "dadof2Zboys74". The user "dadof2boys74"
replied, "Fuck I would pound tf out Austin with that". The OCE asked
"dadof2boys74" if he had any recent videos of what he had done before and
reiterated the OCE was into real life meetups. The user "dadof2boys74" then
asked OCE to "take a quick pic of his cock. I would do meet ups with my boys:
but just getting them away from their mom long enough. She don't know about

the fun ‘the boys' have lol". OCE told "dadof2boys74" that he was located in

Case 1:19-mj-00385-LPA Document 1 Filed 12/11/19 Pane 18 of 23
Tennessee. The user "dadof2boys74" responded that he was located in West
Virginia.

18. The user "dadof2boys74" went on to explain that he preferred
"newborn and 5-11". He told the OCE he was trying to get his wife pregnant so
he could have another toy. the OCE asked "dadof2boys74" how he kept the boys
from telling their mother or another adult about the sexual encounters. The
user "dadof2boys74" replied, "Because it's a big boy Secret and only us 3 can
ever know about". As the chats progressed, "dadof2boys74" stated he has sex
with the boys, "probably 3-4 times a week sometimes twice a day".

19. The OCE asked "dadof2boys74" where he kept the videos he
produced. The user "dadof2boys74" told the OCE that he keeps them in a
Dropbox account that he installs and un-installs on his phone and that only he
knows the password and user to it. Purportedly anticipating another child with
his wife, "dadof2boys74" told the OCE he was looking forward to having a baby
boy so he could suck and jerk the tiny cocks and try not to get caught in the
public bathroom. OCE asked when the last time "dadof2boys74" was sexually
active with one of his boys, to which he replied, "Monday" meaning December

2, 2019.

Case 1:19-mj-00385-LPA Document 1 Filed 12/11/19 Pane 19 of 23
20. On December 6, 2019, an emergency disclosure request was sent
to Kik. Kik provided subscriber information for user "dadof2boys74" that
included the following:

First name: All

Last Name: Love

Email: kahdhrbydhe697@yahoo.com (unconfirmed)!
Registration Timestamp: 12/05/2019 at 12:28 p.m.
Device: iPhone

21. Kik IP address records logged user "dadof2boys74" using the IP
address 71.73.234.41 four times on December 5, 2019 between 6:29 p.m. and
6:59 p.m. A query of the American Registry for Internet Numbers CARIN”):
online database revealed IP address 71.73.234.41 as being registered to
Charter Communications Inc.

22. On December 10, 20 19, an administrative summons was issued to
Charter Communications, Inc. for account subscriber information associated

with IP address 71.73.234.41. As a result of the summons, Charter

Communications, Inc., provided the following account information:

Subscriber Name: Jessie Reynolds
Subscriber Address: 800 Oaklawn Drive, Thomasville, NC 27360

Phone Number: (336) 561-9065

 

1 Yahoo has no record of this email address.

Case 1:19-mj-00385-LPA Document 1 Filed 12/11/19 Pane 20 of 23°
23. The Charter Communications, Inc., records indicate that IP
address 71.73.234.41 was assigned to the account of Jessie Reynolds from
January 23, 2019, to December 10, 2019.

24. On December 10, 2019, I reviewed the MEGA hyperlink provided
by “dadof2boys74” which contained 60 videos. The following is a description of
three of the videos:

a. “man fucks 12yo two ways.avi” depicts an adult male anally raping a
prepubescent minor male approximately 12 years of age. The video is 6
minutes and 54 seconds long.

b. “2 boys_in_a_bath_l0yo_sucks_13yo_till_he_cums_in_mouth_2.24_2_
_mpeg4.mp4” depicts two prepubescent males approximately 13 years of
age and 10 years of ace naked in a bath tub. The older boy ‘anally
penetrates the younger boy, and then the younger: boy provides oral
stimulation to the older boy until he ejaculates. The video is 2 minutes -
and 24 seconds long. |

c. “Webcam 1lyo boy (beautiful cock).avi”’ depicts a naked prepubescent
male using a webcam to communicate online and display his penis from
multiple angles and at different states of erection. The video is 5 minutes

and 39 seconds long.

Case 1:19-mj-00385-LPA Document 1 Filed 12/11/19 Pane 21 of 23
INFORMATION REGARDING INFORMATION TO BE SEIZED

25. I anticipate executing this warrant under the Electronic
Communications Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A)
and 27038(c)(1)(A), by using the warrant to require MediaLab.Al, Inc., to
disclose to the government copies of the records and other information
(including the content of communications) particularly described in Section I
of Attachment A. Upon receipt of the information described in Section I of
Attachment A, government-authorized persons will review that information to
locate the items described in Section II of Attachment A.

26. Because the warrant will be served on MediaLab.AI, Inc., who will |
then compile the requested records at a time convenient to MediaLab.Al, Inc.,
reasonable cause ‘exists to support execution of the requested warrant at any
time day or night.

CONCLUSION

27. Based on the forgoing, I request that the Court issue the proposed
search warrant. This Court has jurisdiction to issue the requested warrant
because it is “a court of competent jurisdiction” as defined by 18 U.S.C. § 2711,
18 U.S.C. §§ 2708(a), (b)(1)(A) & (€)(1)(A). Specifically, the Court is “a district
court of the United States ... that — has jurisdiction over the offense being

investigated.” 18 U.S.C. § 2711(8)(A)G). Pursuant to 18 U.S.C. § 2703(g), the

Case 1°19-mi-00285-I| PA Document 1 Filed 12/11/19 Pane 22 of 23
presence of a law enforcement officer is not required for the service or execution

of this warrant.

 

F

Tara 8. Thomas
Special Agent
Federal Bureau of Investigations

Sworn and subscribed before me this (“aay of December, 2019.

cd

L. Patrick Auld
United States Magistrate Judge

Case 1:19-mj-00385-LPA Document 1 Filed 12/11/19 Pane 23 of 23
